We granted further appellate review to consider the judgment of the Superior Court requiring the town of Bellingham to implement a scheduling change for its fire fighters that had been proposed by their union and awarded by the joint labor-management committee (committee). The change involved a move to twenty-four hour shifts. The town maintained that such a shift change was a management prerogative and, therefore, beyond the jurisdiction of the committee.
The Appeals Court, by a three-to-two decision, affirmed the Superior Court judgment. Local 2071, Int’l Ass’n of Firefighters v. Bellingham, 67 Mass. App. Ct. 502 (2006). The relevant facts and procedural background of the case are detailed by the Appeals Court. Having carefully reviewed the record and considered the parties’ arguments, we too conclude that the judgment must be affirmed, for the same reasons articulated by the Appeals Court.

Judgment affirmed.

Robert L. Quinan, Jr., Assistant Attorney General, for Joint Labor-Management Committee.
Harold L. Lichten (Leah M. Barrault with him) for the plaintiff.
The following submitted briefs for amici curiae:
Patrick N. Bryant for Boston Police Patrolmen’s Association, Inc., & another.
John Foskett for Massachusetts Municipal Association.
Thomas A. Woodley & Daniel P. DiJames, of the District of Columbia, for International Association of Fire Fighters, AFL-CIO, & another.